8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2016/0350015) and further in view of MA et al. (US 2011/0307654).
Consider claim 1, Luo et al. in view of MA et al. disclose a computer-implemented method comprising: receiving, by an operating system, a request from an application to reserve a subset of a memory allocated to the application for mirroring, the request specifying a size of the subset; reserving, by the operating system, a first portion of the specified size and a second portion of the specified size of the memory for the mirroring, the first portion comprising volatile memory and the second portion comprising non-volatile memory; receiving, from the application, data to write to the first portion of the memory, wherein the application indicates that the data requires storage in both higher speed and higher reliability memory; writing, by the operating system, the data to the first portion of the memory; and initiating, by the operating system, a background write-back process of the data to the second portion of the memory, the initiating triggered by a flag that indicates that the data requires storage in both higher speed and higher reliability memory. (Luo et al.: abstract, [0025], [0036], [0045]-[0048] and [0084]-[0087], Luo et al. teaches that a memory with both volatile and non-volatile parts can be used for mirroring data between them and that an application has space reserved on the volatile memory for use by the application and later on the non-volatile memory for writing back from the volatile memory during a trigger event. The applicant sends a command indicating to store data (flagging the volatile memory) in the volatile memory (which is considered a higher speed and higher reliability memory) and the data is later written back to non-volatile memory based in part on the data being stored in the volatile memory in addition to other factors. MA et al.: [0019], [0067] and [0068], MA et al. discussing reserving space in the non-volatile memory up front, not just at the time of write back.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luo et al. with the reservation of space in the non-volatile memory in advance as is done in MA et al. because MA et al. teaches that doing so ensures that there is enough space in non-volatile memory to store the data when need therefore improving system integrity and reliability (MA et al.: [0019], [0067] and [0068]).
Consider claim 4, Luo et al. in view of MA et al. disclose The computer-implemented method of claim 1, wherein the background write- back process comprises copying all modified pages in only the first portion of the memory to a non-volatile memory in the second portion of the memory (Luo et al.: abstract, [0025], [0036], [0045]-[0048] and [0084]-[0087], MA et al.: [0019], [0067] and [0068], both references describe moving data from the volatile memory to the non-volatile memory at a later time which includes any modified data still in volatile memory.).
Consider claim 5, Luo et al. in view of MA et al. disclose The computer-implemented method of claim 1, wherein the background write process is initiated by a kernel included in the operating system (Luo et al.: [0047]).
Consider claim 6, Luo et al. in view of MA et al. disclose The computer-implemented method of claim 1, wherein the memory allocated to P201707960US01Page 18 of 22the application comprises the reserved subset, volatile (Luo et al.: abstract, [0025], [0036], [0045]-[0048] and [0084]-[0087], MA et al.: [0019], [0067] and [0068], the memory space in the volatile and non-volatile memory is allocated to the system for use by applications and therefore any particular applicant can use any available memory space at various times the application is used.).
Consider claim 7, Luo et al. in view of MA et al. disclose The computer-implemented method of claim 1, further comprising receiving, from the application, data to write to a portion of the memory allocated to the application that is not included in the reserved subset (Luo et al.: abstract, [0025], [0036], [0045]-[0048] and [0084]-[0087], MA et al.: [0019], [0067] and [0068], the memory space in the volatile and non-volatile memory is allocated to the system for use by applications and therefore any particular applicant can use any available memory space at various times the application is used.).
Consider claim 3, Luo et al. in view of MA et al. disclose The computer-implemented method of claim 1, These references also teach the use of logical/virtual memory which requires translation. However, these references to not explicitly disclose the use of a TLB. However, the examiner is taking official notice to the use of a TLB in a system with logical/virtual memory.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luo et al. in view of MA et al. to incorporate a TLB, because a TLB reduces the latency of retrieving memory translations which improves the speed and performance of a memory system.
Claims 8 and 10-14 are the system claims of the method claims 1 and 3-7 above and are rejected using the same logic and rationale.
Claims 15, 16 and 18-20 are the system claims of the method claims 1 and 3-7 above and are rejected using the same logic and rationale.
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
The claim amendments have overcome the previous 112 rejection. The applicant argues that the flushing of Luo is not the same as a background write-back process of the data and that the data isn't flagged. However, in Luo paragraph [0048] specifically states that a memory pressure trigger can cause a flush that is safely performed in the background. Further, the claims don't recite setting a flag bit and as stated in the rejection, flagging is considered indicating that an operation needs to be performed and the trigger events in Luo are indicating (flagging) the data to be written back to non-volatile memory or loaded into volatile memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136